UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1985


In re: JAMES DOW VANDIVERE,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


James Dow Vandivere, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Dow Vandivere has filed an original petition for a writ of habeas corpus

under 28 U.S.C. § 2241 (2012), challenging the legality of his commitment to the custody

of the Attorney General under 18 U.S.C. § 4248 (2012) and seeking release. This court

ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241,

and this case provides no reason to depart from the general rule. Currently pending in

this court is Vandivere’s appeal of the district court’s order committing him to the

custody of the Attorney General under 18 U.S.C. § 4248. An original habeas petition

filed in this court cannot serve as a substitute for a properly filed appeal. Accordingly,

we find that the interests of justice would not be served by transferring this case to the

district court. See 28 U.S.C. § 1631 (2012); Fed. R. App. P. 22(a). Accordingly, we

deny leave to proceed in forma pauperis and dismiss the petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                            2